Filed 3/5/13 P. v. Phimmasone CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062561

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD240227)

AI PHIMMASONE,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Joan P.

Weber, Judge. Affirmed.



         Ai Phimmasone was convicted by a jury of felony evading a police officer (Veh.

Code, § 2800.2, subd. (a).)1 He waived jury trial on and admitted allegations he had

served four prior prison terms (Pen. Code § 667.5) and a prior strike conviction (Pen.

Code, § 667, subds. (b)-(i)). The court denied Phimmasone's motion under People v.

Superior Court (Romero) (1996) 13 Cal.4th 497 and sentenced him to a prison term of



1        All further statutory references are to the Vehicle Code unless otherwise specified.
nine years, consisting of the upper term of three years doubled for the current offense

under the three strikes law (Pen. Code, § 667, subds. (b)-(i)), plus three additional

consecutive one-year terms for three of Phimmasone's prior prison terms; the court struck

the one-year enhancement for the fourth prior prison term because it was based on the

prior strike conviction. Phimmasone appeals. We affirm the judgment.

                                          FACTS

       On April 6, 2012, Officer Luth and his partner were driving a marked patrol car

and began following a car driven by Phimmasone. Phimmasone made an unsafe left turn

at a T-intersection and was speeding in violation of section 22350. After Phimmasone

ignored a stop sign in violation of section 22450, subdivision (a), Luth activated his lights

and siren; Phimmasone did not stop but instead accelerated. After making a wide left

turn, Phimmasone lost control of the car and drove into a yard. He drove across the yards

of other houses before crashing into a flatbed trailer. He then fled on foot, with Luth and

his partner in pursuit, and did not heed shouted demands from Luth to stop. Although

Luth lost sight of Phimmasone, other officers, responding to Luth's earlier request for

assistance, set up a perimeter and apprehended Phimmasone.

                                       DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal, but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436 and

Anders v. California (1967) 386 U.S. 738. Counsel identifies as possible, but not

arguable, issues: (1) whether the instructions concerning identification evidence and the

                                              2
evading offense were adequate; (2) whether it was error not to give a unanimity

instruction or a lesser included offense instruction; (3) whether Phimmasone received

ineffective assistance of counsel; (4) whether denial of Phimmasone's motion under

People v. Marsden (1970) 2 Cal.3d 118 was error; (5) whether Phimmasone was

adequately advised of his rights when he waived trial on and admitted the prior prison

terms and prior strike allegations; and (6) whether denial of Phimmasone's Romero

motion was an abuse of discretion.

      We granted Phimmasone permission to file a supplemental brief on his own

behalf, but he has not responded. A review of the record pursuant to People v. Wende,

supra, 25 Cal.3d 436 and Anders v. California, supra, 386 U.S. 738 has disclosed no

reasonably arguable appellate issues, and Phimmasone has been competently represented

by counsel on this appeal.

                                     DISPOSITION

      The judgment is affirmed.


                                                                         McDONALD, J.

WE CONCUR:


BENKE, Acting P. J.


AARON, J.




                                            3